IN THE SUPREME COURT OF THE STATE OF DELAWARE

  SCOTT M. LEMON,                      §
                                       §   No. 120, 2022
        Defendant Below,               §
        Appellant,                     §
                                       §   Court Below–Superior Court
        v.                             §   of the State of Delaware
                                       §
  STATE OF DELAWARE,                   §
                                       §   Cr. ID No. 2106007721 (S)
        Appellee.                      §
                                       §

                         Submitted: July 6, 2022
                         Decided:   July 19, 2022

                                     ORDER

      On June 17, 2022, the Senior Court Clerk issued a notice, sent by certified

mail, directing the appellant, Scott Lemon, to show cause why his appeal should not

be dismissed for his failure to pay the Supreme Court filing fee or file a motion to

proceed in forma pauperis. Lemon received the notice on June 22, 2022. A timely

response to the notice to show cause was due on or before July 5, 2022. To date,

Lemon has not paid the Supreme Court filing fee, filed a motion to proceed in forma

pauperis, or responded to the notice to show cause. Dismissal of this action is

therefore deemed to be unopposed.
      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b)(2) and 29(b), that the appeal is DISMISSED.

                              BY THE COURT:

                              /s/ Gary F. Traynor
                              Justice




                                       2